        Case: 3:20-cv-00429-bbc Document #: 25 Filed: 11/13/20 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -
TROY C. HANSON,
                                                               OPINION AND ORDER
                            Plaintiff,
                                                                  20-cv-429-bbc
              v.

PAUL HESTEKIND, CAROL MIDDLETON,
ELIZABETH TEGELS, M. DOBSON,
P. MILLER AND WISCONSIN DEPARTMENT
OF CORRECTIONS,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

       Plaintiff Troy C. Hanson, by counsel, filed this lawsuit contending that employees of the

Wisconsin Department of Corrections violated his rights under the constitution, Americans with

Disabilities Act and state law by failing to accommodate his knee injury while he was

incarcerated at Jackson Correctional Institution. In particular, plaintiff alleges that defendants

acted with deliberate indifference and negligence by requiring him to sleep on a top bunk and

refusing to grant him a bottom bunk restriction. Plaintiff alleges that while he was climbing

down from his top bunk, he fell, hit his head, sprained his ankle and broke his foot. He also

alleges that he was repeatedly denied pain medication and ice after his fall.

       Now before the court is defendants’ motion to dismiss. Dkt. #11. Defendants argued

initially that all of plaintiff’s claims should be dismissed under the fugitive disentitlement

doctrine because plaintiff had absconded while on extended supervision and had failed to report

to his probation agent. Defendants later withdrew that argument, dkt. #24, so I will not

consider it. Defendants also argue that plaintiff’s state law negligence claims should be dismissed



                                                1
          Case: 3:20-cv-00429-bbc Document #: 25 Filed: 11/13/20 Page 2 of 5




because plaintiff failed to comply with Wisconsin’s notice of claim statute, Wis. Stat. § 893.82.

Although plaintiff filed a notice of claim, defendants argue that plaintiff’s notice does not satisfy

the requirements of the statute.

       The notice of claim statute requires that a claimant serve a notice on the attorney general

within 120 days of the event-causing injury as a precondition to suit against a state employee.

Wis. Stat. § 893.82(3). The notice of claim must be served by certified mail, and must include

the “time, date, location, and circumstances of the event giving rise to the claim for the injury,”

as well as “the name of the state officer, employee or agent involved.” Id. The statute is treated

as jurisdictional, and strict compliance is required. Badger Catholic, Inc. v. Walsh, 620 F.3d

775, 782 (7th Cir. 2010); Kellner v. Christian, 539 N.W.2d 685, 690, 197 Wis. 2d 183, 195

(1995).

       Plaintiff’s counsel sent a notice of claim to the attorney general’s office by certified mail

on September 15, 2017. Dkt. #15-1. The notice identified the following state employees as

being involved in his claim: Lizzie Tegels; Sgt. Hesse/Hass/Haas (spelling unknown); Nurse

Mudder, RN; and ABC Employee. The notice alleged that Nurse Mudder failed to document

in the computer system that plaintiff was to receive a low bunk restriction; Sgt. Hesse/Hass/Haas

refused to assign plaintiff to a low bunk; and ABC Employee failed to provide treatment for the

injuries plaintiff suffered while climbing from the top bunk. Id. Plaintiff now clarifies that “Sgt.

Hesse/Hass/Haas” is actually Hestekind; that “Nurse Mudder” is actually Middleton, and that

“ABC Employee” is actually two employees: Patti Miller and Mary Dobson.

       Defendants contend that plaintiff’s notice of claim does not satisfy § 893.82(3) because

the statute requires claimants to include the names of state employees involved in their claim.



                                                 2
        Case: 3:20-cv-00429-bbc Document #: 25 Filed: 11/13/20 Page 3 of 5




Defendants argue that plaintiff failed to comply strictly with the statute by using the wrong

names for Hestekind and Middleton, and by using ABC Employee for Miller and Dobson.

Plaintiff responds that he identified these defendants as best as he could under the

circumstances. He also says that his counsel attempted to determine defendants’ correct names

by writing letters to Jackson Correctional Institution and submitting open records requests to

the state, but that he was unable to determine their names in time to include them in a notice

of claim.

       As an initial matter, neither side addressed whether plaintiff’s claims against defendants

Miller and Dobson fall outside of the requirements of Wis. Stat. § 893.82(3). Under §

893.82(5m), claimants are not required to file a notice of claim for negligence claims based on

medical malpractice, and plaintiff’s allegations against Miller and Dobson could be construed

as being medical malpractice claims. Plaintiff alleges that Miller and Dobson are health care

employees who failed to provide him proper treatment for his injuries. Because plaintiff’s state

law claims against Miller and Dobson appear to be medical malpractice claims, I will not dismiss

them for his failure to file a notice of claim against them.

       However, I agree with defendants that plaintiff’s notice of claim is not sufficient as to his

claims against defendants Hestekind and Middleton. Wisconsin courts have emphasized that

strict compliance with § 893.82(3) is required, even if the state has actual notice of a plaintiff’s

claims. Kellner, 197 Wis. 2d at 196. See also Modica v. Verhulst, 195 Wis.2d 633, 647, 536

N.W.2d 466 (1995) (notice of claim statute not satisfied where claimant listed state employee’s

job title but not employee’s name); Estate of Radley ex rel. Radley v. Ives, No. 2006AP971,

2006 WL 3842180, *2 (Wis. Ct. App. Dec. 28, 2006) (unpublished) (finding notice of claim



                                                 3
        Case: 3:20-cv-00429-bbc Document #: 25 Filed: 11/13/20 Page 4 of 5




deficient when notice identified defendants through attachments and “listed the incorrect names

for the nurses at issue” in body of notice); Wells v. Govier, No. 18-CV-693-JDP, 2020 WL

2112271, at *1 (W.D. Wis. May 4, 2020) (dismissing negligence claims because notice of claim

was sent by first-class mail instead of certified mail as required by statute). In this instance,

plaintiff did not just misspell the defendants’ names—he included names that were not

particularly close to defendants’ actual names. Moreover, plaintiff has not shown that he acted

diligently to determine defendants’ names or that the state impeded his efforts. His counsel

concedes that he did not submit open records requests to determine the correct names until

several months after he mailed the notice of claim. Dkt. #18. Therefore, I conclude that

plaintiff may not proceed with his state law negligence claims against Hestekind or Middleton.

       Finally, I also agree with defendants that plaintiff’s notice of claim is not sufficient to

preserve a negligence claim as to defendant Tegels. Plaintiff includes no specific allegations

involving Tegels in his notice of claim or in his complaint, beyond stating that she is the warden

of Jackson Correctional Institution and that she is responsible for the policies affecting the

institution. These allegations are far too vague to place the state on notice of how Tegels was

involved in the “circumstances of the event giving rise to the claim for the injury” or what

negligent actions she took that injured plaintiff. Therefore, I will dismiss plaintiff’s state law

negligence claims against defendants Hestekind, Middleton and Tegels.




                                            ORDER

       IT IS ORDERED that defendants’ motion to dismiss, dkt. #11, is GRANTED IN PART



                                                4
       Case: 3:20-cv-00429-bbc Document #: 25 Filed: 11/13/20 Page 5 of 5




and DENIED IN PART. The motion is GRANTED as to plaintiff’s state law negligence claims

against defendants Paul Hestekind, Carol Middleton and Elizabeth Tegels. The motion is

DENIED in all other respects.

      Entered this 13th day of November, 2020.

                                        BY THE COURT:

                                        /s/
                                        ________________________
                                        BARBARA B. CRABB
                                        District Judge




                                          5
